DAUKSCH, Judge.
Appealed is an order granting a motion to amend a final judgment. Because the motion was served more than ten days after the entry of the judgment, it was untimely. Fla.R.Civ.P. 1.530(g). The order amending the final judgment is reversed and the cause is remanded for the appellee to make application to the lower court for such attorneys’ fees from appellant as are permitted under the law.
Reversed and remanded.
MOORE, J., concurs.
CROSS, J., concurs in part and dissents in part, with opinion.